DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction & Status of Claims
Claims 1, 3, 6 and 16 remain for examination and are addressed in the office action of which claims 1, 6 and 16 were amended.
Claims 8-9 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the prior office action, claims 6 and 16 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as the units for “carbon solid solution content”. In response, Applicant amended the claims to recite “by mass percentage”. However, there is no such teaching of the “carbon solid solution content” of the martensite being measured in “mass percentage” in the instant specification. The instant specification does not recite any units for this term. Further, the instant specification does not guide one to infer that the units are in “mass percentage” for this term.
Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 3, 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 6 and 16, instant claims recite a transitional phrase “consisting of” (2nd line of claim 1) as well as the term “further comprising” (3rd line of claim 1) with respect to the composition of the steel.  The transitional phrase “consisting of” which excludes any element, step, or ingredient not specified in the claim while the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03. The presence of both of the terms makes it unclear whether the claims are closed or open with respect to the composition of the steel. Claims 3, 6 and 16 are dependents of claim 1 and thereby also indefinite as they do not resolve the aforementioned issue. For examination purposes, instant claims are provided with the broader interpretation consistent with the transitional term “comprising”.
Examiner suggests that Applicant visit MPEP § 2117 regarding how to define a Markush Group as the claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members. Id. at 1280, 67 USPQ2d at 1196. Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

List 1
Element
Instant Claims
(mass%)
Prior Art
(mass%)
C
0.081 – 0.14 
0.10 – 0.18 
Mn
0.2 – 0.8 
0.5 – 1.5 
Al
0.01 – 0.09
0.05% or less
P
0.01 – 0.03
0.05% or less
N
0.002 – 0.015 
See below

B
Cr
Ti
Nb
Cu
Mo
One or more of 
B: 0.001-0.005%, 
Cr: 0.005-0.05%, 
Ti: 0.001-0.1%, 
Nb: 0.001-0.2%, 
Cu: 0.005-0.03%, 
Mo: 0.001-0.008%


0.01% to 1.0% Cr




Fe + impurities
Balance
Balance







Claims 1, 3, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/094130 A1 via its US English equivalent US 2014/0332123 A1 of Nakagawa (US’123), and further in view of , 6 (AAPA).
Regarding claim 1, WO 2013/094130 A1 via its US English equivalent US 2014/0332123 A1 of Nakagawa (US’123) teaches of steel slabs and high-strength steel sheets (which reads on the steel plate) with a composition wherein the claimed ranges of the constituent elements except N of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. {US’123 abstract, [0008], [0012]-[0032]} As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the N limitation of the instant claims, it is noted that the prior art US’123 does not explicitly teach of the presence of N in its steel. However, one skilled in the art recognizes that N is encountered as an impurity in the making of the steel. Since the prior art US’123 teaches that “[0032] Incidentally, the inevitable impurities are, for example, O, which is 0.003% or less, Cu, Ni, Sn, and Sb, which are 0.05% or less.”, one skilled in the art recognizes that N is an impurity, one would expect the N to be present in the steel of US’123 in the range or 0.05 or less or 0.003 or less thereby meeting the instant limitation. See MPEP § 2144.05 I.
It is noted that the prior art US’123 does not explicitly teach that the formulaic expression and the claimed range,                         
                            0.21
                            %
                            ≤
                            M
                            n
                            +
                            1.3
                             
                            C
                            r
                            +
                            3.2
                            M
                            o
                            +
                            0.5
                             
                            C
                            u
                            ≤
                            0.91
                            %
                        
                    , of instant claim 1. However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding the claimed microstructure of claim 1, the prior art US’123 [0032]-[0040] teaches that its steel has a microstructure with, in volume fraction, 70% to 97% of ferrite, 3% or More of Pearlite, 2% or Less of Cementite, Less than 3% of Martensite. This also means that means that pearlite + martensite + cementite would be in the range of 3 to 30% which means that the claimed ranges overlap or lie inside ranges disclosed by the prior art thereby establishing a prima facie case of obviousness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. Therefore, the microstructure of the steel of the prior art reads on the instant claimed limitation.
It is noted that the prior art US’123 does not explicitly teach of the steel being claimed of the instant claims. Applicant's Admission of Prior Art (AAPA) in the Background Art section of the instant specification {page 1:8-20} recites that “A tinned steel plate is a packaging material obtained by tinning a surface of a steel plate. Owing to a combination of high strength of the steel plate and high corrosion resistance of the tin layer, the tinned steel plate is widely used for outer packages of foods, beverages, chemicals and the like, for example, two-piece or three-piece cans, barrels, easy-to-open or screwing caps, etc. In recent years, in view of the uninterrupted requirements of energy conservation, emission reduction, cost reduction, and consumption reduction, tinned plate thickness is continuously reduced. For instance, the thickness of DI materials for common beverage cans has been reduced from 0.28-0.29 mm of twenty years ago to 0.21-0.22 mm, and the thickness of tinned plates for easy-to-open caps is reduced from about 0.25 mm of single cold-rolled tinned plates to about 0.18 mm of double cold-rolled tinned plates. In order to guarantee normal use of thinned materials, higher and higher requirements are imposed on tinned plate strength.” Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel slab or sheet of US’123 and add a tin layer to arrive at a tinned steel as claimed to attain high corrosion resistance. See MPEP § 2129.
Regarding the amended limitation of claim 1 of “wherein, after baking, the high-strength multiphase steel tinned raw plate has a yield strength Rp0.2≥(400+12×DCR)MPa, and an elongation A≥(25-1.2×DCR)%, wherein DCR represents a reduction rate of double cold reduction, wherein 5%≤DCR≤18%.” The term “wherein, after baking” refers to a product-by-process condition or a capability of the steel to undergo a future process of baking to attain the claimed properties.
MPEP provides the guidance that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. Since the product of the prior art reads on the instant steel and its structure, the product of the prior art reads on the instant product.
In the alternative, if it is referring to a capability of steel sheet, the steel sheet would be capable of undergoing the process and attaining the properties as claimed as the prior art teaches a product with substantially identical composition and microstructure of the instant claimed steel. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
In the case, instant claim is seeking the properties of the plate wherein the baking just implies that the steel of claim 1 has already been baked, instant claim requires a yield strength Rp0.2≥(400+12×DCR)MPa, and an elongation A≥(25-1.2×DCR)%, wherein DCR represents a reduction rate of double cold reduction, wherein 5%≤DCR≤18%. It is noted that that the prior art does not teach of correlating the process parameter to properties of yield strength and elongation. Nevertheless, substituting the DCR range of the instant claims in formulaic expression would yield the requirement of yield strength Rp0.2≥ 460 MPa and elongation A≥3.4%. The prior art US’123 teaches that its steel has [0002] “an elongation El of 25% or more” which reads on the instant claimed elongation. 
Although the prior art US’123 teaches that its steel has [0002] “a tensile strength TS of 600 MPa to 700 MPa”, it does not teach of its yield strength. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above) and b) the claimed and prior art products are identical or substantially identical in structure (see microstructure analysis above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claim 3, the prior art US’123 [0037]-[0038] teaches that its steel has an average grain size of ferrite is 7 microns or less thereby meeting the instant claimed limitation.
Regarding claims 6 and 16, it is noted that the prior art does not explicitly disclose that its alloy with carbon solid solution content of the martensite being ≥0.07% by mass percentage as claimed in the instant claims.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above) and b) the claimed and prior art products are identical or substantially identical in structure (see microstructure analysis above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
Applicant arguments that the primary prior art, WO 2013/094130 A1 via its US English equivalent US 2014/0332123 A1 of Nakagawa (US’123), is no longer applicable as the instant claims seek a closed list of constituent elements have been fully considered but they are not persuasive. As noted above, instant claims recite a transitional phrase “consisting of” (2nd line of claim 1) as well as the term “further comprising” (3rd line of claim 1) with respect to the composition of the steel.  The transitional phrase “consisting of” which excludes any element, step, or ingredient not specified in the claim while the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03. The presence of both of the terms makes it unclear whether the claims are closed or open with respect to the composition of the steel. For examination purposes, instant claims are provided with the broader interpretation consistent with the transitional term “comprising” and therefore the prior art is still applicable to the instant claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733